Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1 and 13 is the inclusion of the limitations of 

“determine a first reference value set in response to the first basis variable set at a rate based on the first response time; determine a second reference value set in response to the second basis variable set at a rate based on the second response time; determine a third reference value set in response to the third basis variable set at a rate based on the third response time” in claim 1 and 

“an aftertreatment target determiner structured to determine an aftertreatment reference value set in response to the aftertreatment basis variable set at an aftertreatment subsystem update rate; an air handling target determiner structured to determine an air handling reference value set in response to the air handling basis variable set at an air handling subsystem update rate faster than the aftertreatment subsystem update rate; and a fueling target determiner structured to determine a fueling reference value set in response to the fueling basis variable set at a fueling subsystem update rate faster than the air handling subsystem update rate.” in claim 13 that the prior art of record neither taught nor suggested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747